Exhibit 10.6

 



 "From Vision to Fruition"

INVOICE

 

MIDAM VENTURES LLC Invoice No : 1522 san ignacio ave [08032015FBEC] Date :
8/3/2015 Coral Gables, FL 33143 Customer ID : FBEC_M08_2015 (786) 266-9555
Aheimann@MidamIr.com TO FBEC Worldwide Inc. 204 W. Main Street, Suite 106 Grass
Valley CA 95945 (714)-462-9404 JOB TITLE AMOUNT Payment Terms MARKETING &
ADVERTISING FOR (FBEC) 60,000 NOT PAID QUANTITY DURATION PRICE Line Total
Description 8/3-9/2 $60,000.00 MARKETING / ADVERTISING FOR (FBEC) *notes: see
attached markrting budget. Upon receiving the payment of $60,000 we will send a
paid-in full invoice back to FBEC Worldwide Inc. $60,000.00 Remaining Subtotal
REMAINING TOTAL

60,000.00$

                                               

MIDAM VENTURES LLC

 

 8/3/2015 MARKETING / ADVERTISING BUDGET FBEC WORLDWIDE, INC. Personnel Budget
Actual Difference ($) Difference (%) Office Staff 10,000.00$ 10,000.00$ 0.0%
Other -$ -$ -$ Operating Budget Actual Difference ($) Difference (%) Online
Advertising / Marketing 15,000.00$ 15,000.00$ -$ 0.0% Public Relations
10,000.00$ 10,000.00$ -$ 0.0% Radio / TV / Print Media 20,000.00$ 20,000.00$ -$
0.0% PRINTED MATERIAL SELLING ASSETS 5,000.00$ 5,000.00$ -$ 0.0% Total Expenses
60,000.00$ 60,000.00$ -$ 0.0%                

 

BENEFICIARY: MIDAM VENTURES LLC

BENEFICIARY ADDRESS: 7480 SW 136 ST MIAMI, FL 33156

BENEFICIARY ACCOUNT #: xxxxxxxx

BENEFICIARY ROUTING #: 066004367

BANK NAME: CITY NATIONAL BANK OF FLORIDA

BANK ADDRESS: 2855 Le Jeune Rd, Coral Gables, FL 33134

